DUCKER, JUDGE:
Diana K. Smith, who assigned her interest herein to the Claimant, had lawfully parked her 1968 Ford Convertible automobile near her place of employment on Wyatt Road, near Shinnston, Harrison County, West Virginia, on February 26, 1971, and while so parked the employees of the respondent were blasting across the highway and cleaning debris caused by heavy rains. As the result of one such blast, stones were thrown into the air, landing upon said automobile thus causing damage in the amount of $78.80.
*256Respondent admits the alleged facts, that the damage caused was the result of negligence on the part of the respondent’s employees, and that the amount of damage is correct and reasonable.
As we have frequently held in similar blasting cases, where the damages were caused by the negligence of the respondent and there was no contributory negligence on the part of the claimant or other proper defense, the claimant is entitled to recover, and accordingly we hereby award the claimant the sum of $78.80.
Award of $78.80.